DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A and Subspecies 1B in the reply filed on June 28th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28th, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gronberg (U.S. Patent 9,743,931).
	Gronberg discloses an invention comprising a first ring (10) and a second ring (20) designed to couple together to create a fluid tight seal, wherein the first ring includes a radially expandable ring (11). 
	Gronberg further discloses a method of using the invention comprising the steps of coupling, i.e. engaging, the first ring to a first tissue of a gastrointestinal tract proximal, the first ring is placed within the lumen of a tubular tissue and about an incision made in the tissue (for example see column 2 lines 32-40), proximal a target tissue (the incision area of the tubular tissue), relocating the target tissue proximally to a position proximal to the first ring so a second tissue overlies the first ring, i.e. positioning the first ring so the incision and surrounding tissue is overlapping the first ring, coupling the second ring to the first ring with the second tissue between the first ring and the second ring creating a fluid tight seal (see column 4 lines 7-67 and column 5 lines 1-14), and cutting tissue proximal to the second tissue (column 5 lines 15-18), wherein the cutting is a full thickness resection, i.e. the tissue is cut completely through and removed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gronberg (U.S. Patent 9,743,931) in view of Gertner (U.S. Publication 2005/0216040).
	The invention of Gronberg discloses the invention as claimed except for the method comprising the step of inserting an endoscope. Gertner teaches a method for use on tissue, such as the gastrointestinal tract, wherein the method further comprises the step of inserting an endoscope into the gastrointestinal tract in order to visualize the placement of an implant during a surgical procedure (for example see paragraph 113). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Gronberg further comprising the step of inserting an endoscope into the gastrointestinal tract in view of Gertner in order to visualize the placement of an implant during a surgical procedure. 
	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gronberg (U.S. Patent 9,743,931) in view of Belson (U.S. Patent 7,338,505).
	Gronberg discloses the invention as claimed except for the invention further comprising grasping elements. Belson teaches an invention comprising a first ring (for example 104 and 108) for engaging a tubular tissue, wherein the first ring further comprises a grasping element (110), such as barbs, that are retractably positioned about the first ring (column 5 lines 52-63) in order to hold the position of the first ring relative to the tissue. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the invention of Gronberg wherein the first ring further includes a retractable grasping element in view of Belson in order to hold the position of the first ring relative to tissue. 
	The invention of Gronberg as modified by Belson discloses a method further comprising the steps of deploying a grasping element, such as barbs, into the wall of the gastrointestinal tract distal target tissue (the first ring is position distal the incision/target tissue). 
Allowable Subject Matter
Claims 11-15 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775